EXHIBIT 10.21

FORM OF AWARD AGREEMENT TO CHAIRMAN

UNDER SECTION 11 OF THE XTO ENERGY INC. 2004 STOCK INCENTIVE PLAN,

AS AMENDED AND RESTATED AS OF MAY 20, 2008

THIS AGREEMENT is entered into this      day of             , 200  , between XTO
Energy Inc., a Delaware corporation (herein called “Company”), and
                             (herein called “Grantee”), pursuant to the
provisions of the XTO Energy Inc. 2004 Stock Incentive Plan, as Amended and
Restated as of May 20, 2008 (the “Plan”). The Compensation Committee of the
Board of Directors of the Company (the “Committee”) has determined that Grantee
is eligible to be a participant in the Plan and, to carry out its purposes, has
this day authorized the grant, pursuant to the Plan, of the shares set forth
below to Grantee.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do hereby agree as follows:

1. Grant of Shares. Subject to all of the terms, conditions, and provisions of
the Plan and of this Agreement, the Company hereby grants to Grantee under
Section 11 of the Plan              shares of the common stock of the Company,
of the par value of one cent ($0.01) per share (“Common Stock”), which shares
shall consist of authorized but unissued shares or issued shares reacquired by
the Company. Such shares are being issued under Section 11 of the Plan.

2. Vesting. All shares granted herein shall vest immediately.

3. Grantee’s Agreement. Grantee expressly and specifically agrees that, with
respect to the calendar year in which such shares are granted, Grantee shall
include in his gross income for federal income tax purposes the fair market
value of the shares.

 

1



--------------------------------------------------------------------------------

4. Other Terms, Conditions, and Provisions. As noted above, the shares herein
granted by the Company to Grantee are granted subject to all of the terms,
conditions and provisions of the Plan. Grantee hereby acknowledges receipt of a
copy of the Plan and Plan prospectus and hereby consents to receive any updates
to the Plan or Plan prospectus electronically. The parties agree that the entire
text of the Plan is incorporated by reference as if copied herein. Reference is
made to the Plan for a full description of the rights of Grantee and all of the
other terms, conditions and provisions of the Plan applicable to the shares
granted herein. If any of the provisions of this Agreement vary from or are in
conflict with the Plan, the provisions of the Plan will be controlling.

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day and year first above expressed.

 

XTO ENERGY INC.

By:

 

 

Name:

 

Title:

 

GRANTEE

 

 

2